


EXHIBIT 10.2

 

CONTRATO DE CESIÓN DE DERECHOS QUE CELEBRAN POR UNA PARTE MINERA LOS AMOLES,
S.A. DE C.V., Y POR LA OTRA FINDER PLATA, S.A. DE C.V., AL TENOR DE LAS
SIGUIENTES:

 

ANTECEDENTES

 

A. Conforme a diversos pagares con intereses de fecha 19 de febrero de 2013, 15
de marzo de 2013 y 5 de febrero de 2014 (los “Pagarés”), Sonora Resources Corp.
(“Sonora”) adeuda a First Majestic Silver Corp. (“FMSC”) la cantidad total
principal de US$300,000 (dicha cantidad junto con cualquier interés
correspondiente o cualquier otra cantidad adeudada por Sonora a FMSC, sera
denominada como el “Adeudo”).

 

B. Sonora a través de su subsidiaria, Finder Plata, S.A. de C.V. (“Finder”) es
propietaria de las concesiones mineras denominadas como Los Amoles, según se
describen a detalle en el Anexo 1 del presente Contrato de Cesión (las
“Concesiones”).

 

C. FMSC vendió y cedió el Adeudo a Minera Los Amoles, S.A. de C.V. (“Minera”) de
conformidad con el contrato de cesión de deuda celebrado entre FMSC, Minera y
Sonora con fecha [___], adjunto al presente Contrato de Cesión como Anexo 2.

 

 

D. Sonora y FMSC llegaron a un arreglo respecto al Adeudo y todas las
obligaciones bajo o relacionadas con los Pagares de conformidad con el Convenio
de Transacción y Liberación celebrado con fecha [_____] entre las partes antes
mencionadas y Finder, en el entendido

 

ASSIGNMENT AGREEMENT ENTERED INTO BY AND BETWEEN MINERA LOS AMOLES, S.A. DE
C.V., AND FINDER PLATA, S.A. DE C.V., UNDER THE FOLLOWING:

 

 

BACKGROUND

 

A. Pursuant to interest-bearing demand promissory notes dated February 19, 2013,
March 15, 2013 and February 5, 2014 (the “Promissory Notes”), Sonora Resources
Corp. (“Sonora”) owes First Majestic Silver Corp. (“FMSC”) the aggregate
principal amount of US$300,000 (such amount, together with any interest thereon
or any other amounts whatsoever owed by Sonora to FMSC, the “Debt”).

 

 

B. Sonora, through its wholly-owned subsidiary, Finder Plata, S.A. de C.V.
(“Finder”) holds an interest in and to the Los Amoles mining concessions, as
described in Annex 1 of this Assignment Agreement (the “Concessions”).

 

 

C. FMSC sold and assigned the Debt to Minera Los Amoles, S.A. de C.V. (“Minera”)
pursuant to a debt assignment agreement entered into by FMSC, Minera and Sonora
on [_____], as described in Annex 2 of this Assignment Agreement.

 

 

D. Sonora and FMSC settled the Debt and all obligations under or in connection
with the Promissory Notes in accordance with the terms of a Settlement and
Release Agreement entered into on [_____] by such parties and Finder and by
which, Sonora agreed to cause Finder

 

- 1 -

--------------------------------------------------------------------------------




que bajo dicho Convenio de Transacción Finder acordó ceder a una subsidiaria
Mexicana de FMSC las Concesiones, cuya copia de dicho Convenio se adjunta al
presente Contrato de Cesión como Anexo 3, junto con su traducción al español
realizada por perito traductor (el “Convenio de Transacción”).

 




DECLARACIONES

 

            I. Declara Finder Plata, S.A. de C.V., a través de su representante
(en lo sucesivo “CONCESIONARIO”):

 

 

 

I.A.      Que es una sociedad anónima de capital variable, debidamente
constituida y válidamente existente de conformidad con las leyes de los Estados
Unidos Mexicanos, según se desprende de la escritura pública número 11,317, de
fecha 12 de julio de 2011, otorgada ante la fe del licenciado Alberto Briceño
Alatriste adscrito a la Notaría Pública número 108 del Estado de México, y
registrada ante el Registro Público de Comercio del Estado de Zacatecas bajo el
folio mercantil 12563*17, así como en el Registro Público de Minería bajo el
número 43, a Fojas 22 frente del Volumen XLII del Libro de Sociedades Mineras.

 

I.B.     Que su representante tiene facultades suficientes para actuar en nombre
y representación del CONCESIONARIO, según consta en la escritura pública número
[_____] otorgada el [_____] ante el Lic. [_____], Notario Público [_____] de
[_____], obligándola en los términos de este contrato, facultades que a la fecha
de la firma de este documento no le han sido revocadas o modificadas en forma
alguna.

 

and Finder agreed to assign to a Mexican subsidiary of FMSC the Concessions, a
copy of which is enclosed to this Assignment Agreement as Annex 3, together with
its translation into Spanish by an official translator (the “Settlement
Agreement”).

 

 




RECITALS

 

            I. Finder Plata, S.A. de C.V. (hereinafter referred to as
“CONCESSIONAIRE”), through its representative declares:

 

 

I.A.      That it is a Mexican limited liability variable capital corporation
(sociedad anónima de capital variable), duly organized and validly existing
under the laws of the United Mexican States, as evidenced by public deed No.
11,317, dated July 12, 2011, granted before Mr. Alberto Briceño Alatriste,
appointed to the Notary Public number 108 of the State of Mexico and registered
before the Public Registry of Commerce of Zacatecas under the commercial folio
12563*17, as well as in the Public Registry of Mines under number 43, Pages 22
front, Volume XLII of the Corporations Book.

 

 

I.B.      That its representative has the necessary authority to act in name and
representation of the CONCESSIONAIRE, as evidenced by deed [_____], granted on
[_____], before Mr. [_____], Notary Public [_____] of the [_____], obligating it
in the terms of this agreement, authority that as of the date of signature of
this document has not been revoked or modified in any way.

 

- 2 -

--------------------------------------------------------------------------------




 

I.C.     Que es la actual y única titular de las Concesiones y registradas en su
favor en el Registro Público de Minería, que se describen en el Anexo 1.

 

 

I.D.     Cuando en el presente contrato se mencione a las Concesiones, se
entenderá que se hace referencia a las concesiones mineras descritas en el Anexo
1 así como a los derechos de concesión minera de exploración y explotación que
llegaren a derivarse de las mismas.

 

I.E.     Las Concesiones se encuentran al corriente en el cumplimiento de las
obligaciones que requiere la Ley Minera y su Reglamento y específicamente en (i)
la ejecución y comprobación de obras y trabajos, y (ii) en el pago de los
derechos sobre minería, debido a lo cual no se existe causa alguna para que las
Concesiones sean canceladas o declaradas nulas.

 

I.F.      Que las Concesiones están libres de cualquier gravamen o afectación,
que no existe juicio o controversia contra persona o autoridad alguna, ni existe
circunstancia alguna que pudiera impedir u obstruir el libre ejercicio de los
derechos derivados de las Concesiones.

 

 

            II. Declara Minera Los Amoles, S.A. de C.V., a través de su
representante (en lo sucesivo “COMPRADOR”):

 

 

II.A.    Que es una sociedad mexicana, cuya constitución consta en la escritura
pública número 48,551 otorgada el 10 de junio de 2014 ante el Lic. Francisco I.
Hugues Vélez, Notario Público 212 del Distrito Federal, e inscrita en el
Registro

 

 

I.C.     That it is the present and sole owner of the Concessions registered in
its favor at the Public Registry of Mines, described in Annex 1.

 

 

I.D.     When in the present agreement the Concessions are mentioned, it shall
be understood that reference is made to the mining concessions indicated in
Annex 1 as well as the mining concession rights of exploration and exploitation
that may result from the same.

 

I.E.     The Concessions are in compliance with the obligations required by the
Mining Law and its Regulations and specifically in (i) the execution and
reporting of assessment works, and (ii) in the payment of mining rights, due to
which there is no cause for the Concessions to be cancelled or declared void.

 

 

I.F.     That the Concessions are free of any lien or encumbrance, that there is
no trial or controversy against any person or authority, and that there is not
any circumstance that may impede or obstruct the free exercise of the rights
resulting from the Concessions.

 

 

 

            II. Minera Los Amoles, S.A. de C.V. (hereinafter referred to as
“BUYER”), through its representative declares:

 

II.A.    That it is a Mexican company, which was incorporated by deed 48,551,
granted on June, 10, 2014, before Mr. Francisco I. Hugues Vélez, Notary Public
212 of Mexico City, and registered at the Public Registry of Property and

 

- 3 -

--------------------------------------------------------------------------------




Público de la Propiedad y del Comercio del Distrito Federal bajo el folio
mercantil número 516367-1, el día 11 de junio de 2014 y en el Registro Público
de Minería en trámite de inscripción.

 

II.B.    Que su representante tiene facultades suficientes para actuar en nombre
y representación del COMPRADOR, según consta en la escritura pública descrita en
el numeral II.A anterior, obligándola en los términos de este contrato,
facultades que a la fecha de la firma de este documento no le han sido revocadas
o modificadas en forma alguna.

 

II.C.    Que desea adquirir del CONCESIONARIO las Concesiones.

 

 

Dadas las declaraciones anteriores, el CONCESIONARIO y el COMPRADOR, convienen
en las siguientes:

 

 

C L A U S U L A S

 

            PRIMERA.- El CONCESIONARIO en este acto cede al COMPRADOR, quien
adquiere, sin reserva ni limitación alguna, en términos del Artículo 23 de la
Ley Minera, la titularidad de las Concesiones, así como todos los derechos y
obligaciones que derivan de las mismas.

 

 

            SEGUNDA.- El precio total de las Concesiones, es por la cantidad
compensada según el Convenio de Transacción adjunto al presente como Anexo 2.

 

 

            TERCERA.- El COMPRADOR será responsable de hacer frente y

 

Commerce of the Federal District under the commercial folio number 516367-1 and
in process of being registered before the Public Registry of Mining.

 

 

II.B.    That its representative has the necessary authority to act in name and
representation of BUYER, as evidenced by the deed referred in II.A. above,
obligating it in the terms of this agreement, authority that as of the date of
signature of this document has not been revoked or modified in any way.

 

 

II.C.    That it wishes to acquire from CONCESSIONAIRE the Concessions.

 

 

Given the foregoing declarations, CONCESSIONAIRE and BUYER agree on the
following:

 

 

C L A U S E S

 

            FIRST.- CONCESSIONAIRE in this act assigns to BUYER, who acquires,
with no reserve or limitation of any nature whatsoever, in terms of Article 23
of the Mining Law, title to the Concessions, as well as all its rights and
obligations arising from the same.

 

 

 

            SECOND.- The total price of the  Concessions, is the amount settled
pursuant to the Settlement Agreement enclosed herewith as Annex 2.

 

 

 

            THIRD.- From and after the date of execution of this Agreement, the

 

- 4 -

--------------------------------------------------------------------------------




cumplir cualquier obligación, deuda o requerimiento que derive de las
actividades que se desarrollen en las Concesiones a partir de la fecha de firma
de este Contrato.

 

 

Asimismo, a partir de la fecha de celebración de este Contrato, el COMPRADOR
será responsable de dar cumplimiento a todas las obligaciones que derivan de su
titularidad sobre las Concesiones de conformidad con la Ley Minera, su
Reglamento y la Ley Federal de Derechos.

 

Para efectos de lo señalado en esta Cláusula Tercera, el CONCESIONARIO en este
acto entrega al COMPRADOR, los originales de los títulos de concesión minera que
amparan a las Concesiones, así como los originales de todos y cada uno de los
pagos de derechos sobre minería y reportes de comprobación de obras respecto de
las Concesiones, correspondientes a los últimos 5 (cinco) años, así como toda la
información relacionada con las Concesiones como informes periciales, contratos
de adquisición o denuncio, entre otros.

 

            CUARTA.- El COMPRADOR acuerda indemnizar, reembolsar y dejar al
CONCESIONARIO libre de cualquier obligación, responsabilidad, perdida, daño,
multa, queja, demanda, acción, sentencia así como de cualquier y todo gasto y
costo respecto a las Concesiones u originado por éstas, a partir de la firma del
presente contrato.

 

 

 

El CONCESIONARIO será responsable frente al COMPRADOR del saneamiento en caso de
evicción, respecto a las Concesiones.

 

BUYER shall be responsible for complying with and the discharge of any
obligation, liability or requirement which may arise from the activities carried
out in the Concessions.

 

Likewise, as from the date of execution of this Agreement, the BUYER shall
comply with each and all of the obligations arising from its ownership of
Concessions pursuant the Mining Law, its Regulations and the Federal Rights Law.

 

 

 

For purposes of that mentioned in this Clause Third, the CONCESSIONAIRE hereby
delivers to the BUYER the original of the titles of mining concession of the
Concessions, as well as the originals of each and all of the receipts evidencing
payment of the mining duties and of assessment work reports of each one of the
Concessions, corresponding to the last 5 (five) years, as well as all the
information related with the Concessions such as experts reports, acquisition
agreement or claims, among others.

 

 

            FOURTH.- The BUYER agrees to indemnify, reimburse and hold the
CONCESSIONAIRE free and harmless from any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, suits, judgments and any
and all reasonable costs and expenses imposed on, asserted against or incurred
in connection with the Concessions or arising from the same, as of the date of
this agreement.

 

The CONCESSIONAIRE shall remain liable to the BUYER to indemnify it in case of
eviction of the Concessions.

 

- 5 -

--------------------------------------------------------------------------------




 

            QUINTA.- Los impuestos, honorarios y gastos notariales que se
ocasionen con el otorgamiento y ratificación notarial del presente contrato
serán cubiertos por el COMPRADOR, con excepción del Impuesto Sobre la Renta que
se pudiere generar al CONCECIONARIO.

 

 

            SEXTA.- A partir de la fecha en que el CONCESIONARIO y el COMPRADOR
ratifiquen este contrato ante el fedatario público que elija el COMPRADOR
(“Fecha de Ratificación”), el COMPRADOR se obliga a solicitar la inscripción del
mismo ante el Registro Público de Minería dentro de los 15 (quince) días hábiles
contados a partir de la Fecha de Ratificación. El CONCESIONAIRIO y el COMPRADOR
se obligan a proveer y/o firmar cualquier documento adicional que pueda ser
necesario para obtener la inscripción y para dar pleno efecto a este contrato.

 

 

            SEPTIMA.- Todos los avisos entre las partes conforme al presente
contrato se harán de manera fehaciente por escrito, a los siguientes domicilios:

 

Finder Plata, S.A. de C.V.

Privada Orquídeas, No. 23

Colonia Los Geranios

Guadalupe, Zacatecas

C.P. 98600

Atención: Sr. _____________

 

Minera Los Amoles, S.A. de C.V.

Fanny Anitua 2700

Col. Los Angeles

C.P. 34076

Durango, Dgo.

Atención: Sr. Ramón Dávila Flores

 

 

            FIFTH.- The taxes, fees and notarial expenses resulting from the
granting and notarial ratification of the present agreement shall be covered by
BUYER, with the exception of the Income Tax that may be generated to the
CONCESSIONAIRE.

 

 

            SIXTH.- From the date on which CONCESSIONAIRE and BUYER ratify this
agreement before the notary public to be elected by BUYER (“Date of
Ratification”), the BUYER obliges to request the registry of the same before the
Public Registry of Mines within 15 (fifteen) business days after the Date of
Ratification. CONCESSIONAIRE and BUYER are obligated to provide and/or sign any
additional document that may be necessary to obtain the registration and to give
full effect to this agreement.

 

 

 

 

            SEVENTH.- Every notice between the parties according to the present
agreement shall be made in writing, to the following addresses:

 

Finder Plata, S.A. de C.V.

Privada Orquídeas, No. 23

Colonia Los Geranios

Guadalupe, Zacatecas

C.P. 98600

Attention: Mr. _____________

 

Minera Los Amoles, S.A. de C.V.

Fanny Anitua 2700

Col. Los Angeles

C.P. 34076

Durango, Dgo.

Attention: Mr. Ramón Dávila Flores

 

- 6 -

--------------------------------------------------------------------------------




 

 

            OCTAVA. Las partes, no obstante la naturaleza de este documento,
declaran expresamente que en las convenciones objeto del mismo no existe lesión
y, aun cuando la hubiese, renuncian expresamente al derecho de pedir la nulidad
relativa de que tratan los Artículos 2228 y 2239 del Código Civil para el
Distrito Federal y los Artículos correlativos del Código Civil Federal.

 

 

            NOVENA. Este contrato que, se celebra en términos del último párrafo
del Artículo 23 de la Ley Minera así como del Artículo 78 del Código de
Comercio, es de naturaleza mercantil, por lo que, para lo que no esté
expresamente aquí pactado y para la interpretación y cumplimiento del mismo, se
aplicarán la Ley Minera, su Reglamento y el Código de Comercio y, finalmente, en
su carácter de supletorio, el Código Civil Federal, para lo no previsto en los
primeros.

 

 

 

 

            DECIMA. Para toda controversia que surja entre las partes respecto a
la interpretación o ejecución del presente contrato, o en relación con el mismo,
las partes se someten a la jurisdicción de los tribunales del Distrito Federal y
renuncian expresamente a cualquier otra que pudiera corresponderles.

 

Asimismo, este contrato se celebra en idiomas inglés y español, por lo que en
caso de existir alguna diferencia entre ambas versiones, subsistirá la versión
en español.

 

 

 

 

            EIGHTH. The parties, notwithstanding the nature of this document,
hereby expressly declare that in the agreements herein contained, no injury
exists and even if so, the parties hereby expressly resign to the right to
request the relative nullity referred to in Articles 2228 and 2239 of the Civil
Code for the Federal District and the respective articles of the Federal Civil
Code.

 

 

            NINTH. This Agreement which is entered into in terms of Articles 23
last paragraph of the Mining Law and 78 of the Commerce Code, is of a mercantile
nature; therefore no injury exists; likewise, for all that not expressly agreed
upon herein and for the interpretation of and compliance with same, the Mining
Law and its Regulations, and the Commerce Code shall apply, and in absence for
all that is not mentioned in the abovementioned laws and regulations, the
Federal Civil Code will apply.

 

 

            TENTH. For every controversy that may arise between the parties
regarding the interpretation or execution of the present agreement, or in
connection therewith, the parties submit to the jurisdiction of the competent
courts of the Federal District and expressly waive any other that may correspond
to them.

 

Furthermore, this Agreement is entered into in Spanish and English, therefore in
case of any difference between both versions, the Spanish version shall prevail.

 

- 7 -

--------------------------------------------------------------------------------




 

            El presente contrato se firma en cuatro ejemplares el __ de ________
de 2014.

 

 

 

 

            The present agreement is signed in four execution copies on ______
___, 2014.

 

 

 

 

 

CONCESIONARIO/CONCESSIONAIRE

Finder Plata, S.A. de C.V.







/s/ Juan Miguel Ríos Gutiérrez

Representada por/Represented by:







COMPRADOR/BUYER

Minera Los Amoles, S.A. de C.V.







/s/ Mr. Córdoba

Representada por/Represented by:

 

- 8 -

--------------------------------------------------------------------------------




ANEXO 1/ANNEX 1




CONCESIONES MINERAS/MINING CONCESSIONS

 

I - Lote minero denominado “Los Amoles 2”, título número 236113, inscrito en el
Registro Público de Minería en el Libro de Concesiones Mineras, Volumen 382 y
bajo el Acta número 13 a fojas 7; y

 

II - Lote minero denominado “Los Amoles 3 Fracc. 1”, título número 238985,
inscrito en el Registro Público de Minería en el Libro de Concesiones Mineras,
Volumen 390 y bajo el Acta número 5 a fojas 3.

 

- 9 -

--------------------------------------------------------------------------------




ANEXO 2/ANNEX 2




CONVENIO DE CESIÓN DE DEUDA / ASSIGNMENT OF

DEBT AGREEMENT

 

 

- 10 -

--------------------------------------------------------------------------------




ANEXO 3/ANNEX 3




CONVENIO DE TRANSACCIÓN Y LIBERACIÓN / SETTLEMENT AND

RELEASE AGREEMENT

 

 

- 11 -

--------------------------------------------------------------------------------